1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 01/21/2021 and 03/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, US Patent Application Publication 2002/0142195 to Ehara, US Patent Application Publication 2008/0160393 to Kim et al., US Patent Application Publication 2010/0196745 to Ahn et al. and US Patent Application Publication 2019/0237743 to Zhou et al. teach the claim limitations except, “the first top cover plate comprising an insertion portion extending into the casing and an exposed portion disposed outside the casing; and a sealing member, wherein the casing is provided with a first through hole, the insertion portion is provided with a second through hole, the second through hole comprises an inlet which is in communication with the first through hole and an outlet which is in communication with the 
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the first top cover plate and the casing with the specific structure as claimed in order to reduce the damage rate of the secondary battery due to liquid injection and to improve the yielding rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/LINGWEN R ZENG/Examiner, Art Unit 1723